                 Case 2:20-cr-00153-JCC Document 11 Filed 10/15/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0153-JCC
10                             Plaintiff,                     ORDER
11          v.

12   DONALD C. SCHOLOFF,

13                             Defendant.
14

15          This matter comes before the Court sua sponte. On September 17, 2020, Defendant was
16   charged by indictment with possession of controlled substances with intent to distribute,
17   possession of a firearm in furtherance of a drug trafficking crime, and felon in possession of a
18   firearm. (Dkt. No. 1.) Trial is scheduled for November 30, 2020. (See Dkt. No. 9.)
19          Over the past six months, the COVID-19 pandemic has significantly impacted the
20   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of
21   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court
22   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the
23   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,
24   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have
25   improved such that the Court can resume a limited number of in-person criminal jury trials.
26   Chief Judge Martinez has concluded that:


     ORDER
     CR20-0153-JCC
     PAGE - 1
               Case 2:20-cr-00153-JCC Document 11 Filed 10/15/20 Page 2 of 3




 1          [F]or the foreseeable future, it will be possible to proceed with only one in-person
 2          criminal jury trial at a time at each of the district’s two courthouses. The order in which
            pending criminal cases will proceed to trial will be determined by the Court in
 3          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
 4
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2.
 5
            Accordingly, the Court CONTINUES trial to April 5, 2021. Further, the Court FINDS the
 6
     ends of justice served by continuing trial to this date outweigh Defendant’s and the public’s
 7
     interests in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
 8
            1. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
 9
                spectrum of jurors to represent a fair cross section of the community, which would
10
                likely make proceeding with an earlier trial impossible or, at a minimum, would result
11
                in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
12
            2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
13
                Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
14
                would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
15
     Accordingly, the Court ORDERS:
16
            1. Trial in this matter is CONTINUED to April 5, 2021.
17
            2. The pretrial motions deadline is EXTENDED to February 22, 2021.
18
            3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,
19
                proposed jury instructions, and proposed verdict forms—must be submitted no later
20
                than Monday, March 15, 2021.
21
            4. The period from the date of this order until April 5, 2021, is an excludable time
22
                period under 18 U.S.C. section 3161(h)(7)(A).
23
     //
24
     //
25
     //
26


     ORDER
     CR20-0153-JCC
     PAGE - 2
              Case 2:20-cr-00153-JCC Document 11 Filed 10/15/20 Page 3 of 3




 1         DATED this 15th day of October 2020.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0153-JCC
     PAGE - 3
